The offense is forgery, and the punishment punishment is a fine of $500.00.
The State suggests that the statement of facts in this case was filed too late to be considered. Both the caption and the certificate of the district clerk to the transcript in the case show that this case was tried at a special term of the District Court of Cameron County, which convened on the 12th day of October and adjourned on the 25th day of October, 1925. There also appears in the transcript an order of the court granting ninety days from the adjournment of court within which to prepare and have approved and filed bills of exceptions and statement of facts. This order was made on the 31st day of October, 1925. The statement of facts was not filed in District Court of Cameron County until February 20, 1926. This was more than ninety days after the adjournment of the court and more than ninety days after appellant's motion for a new trial was overruled, and the State's motion to not consider the statement of facts must, therefore, be granted.
In the absence of a statement of facts there is nothing presented in the record that calls for a reversal of the case.
There are various objections to the charge of the court and a requested charge which was refused contained in the record, but in view of the fact that there is no statement of facts before us, these do not present reversible error.
Finding no error in the record as presented, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 95